DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
first image formation element in claim 1; second image formation element in claim 5; and analysis unit in claims 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the two different wavelength selection regions" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 8, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stricker et al. (“Bidirectional quantitative color schlieren”) in evidence of Settles (Schlieren and Shadowgraph Techniques) and Wang et al. (“Two-dimensional color Schlieren system”) in view of Bixler (“Color Schlieren as a Quantitative Tool for Acoustic Measurements in Ballistics”) and Haga (JP-3386432)-using machine translation.
	As for claim 1, Stricker in a bidirectional quantitative color Schlieren system discloses/suggests the following:  an optical inspection device (Fig. 1) comprising: a light selection unit that has a plurality of wavelength selection regions selectively transmitting or
reflecting light rays of mutually different wavelength regions (Fig. 1:  F; Fig. 2: (d): actual schlieren filter used); wherein the plurality of wavelength selection regions is
2).  In evidence of Settles in Schlieren and shadowgraph techniques teaches in color Schlieren imaging:  a light selection unit that has a plurality of wavelength selection regions selectively transmitting or reflecting light rays of mutually different wavelength regions (Settles:  page 124: Fig. 5.8: transmitting system as depicted above 2-color filter (a) wherein, the color schlieren filter is a sector filter (c) or mosaic filter (i)); wherein the plurality of wavelength selection regions is different in azimuth angle with respect to an optical axis of a first image formation element (Settles: page 124: Fig. 5.8: (c) sector filter or (f) mosaic filter relative to first image formation element to the right of the sample in the transmitting system as depicted above 2-color filter (a)).  And in evidence of Wang in a two-dimensional color Schlieren system teaches in a color Schlieren system: a light selection unit that has a plurality of wavelength selection regions selectively transmitting or reflecting light rays of mutually different wavelength regions (Wang: page 1162: Fig. 1(a): transmitting Schlieren system wherein, the color schlieren filter is a two-dimensional square-shaped filter (c) or a two-dimensional T-shaped filter (d)); wherein the plurality of wavelength selection regions is different in azimuth angle with respect to an optical axis of a first image formation element (Wang: page 1162:  (c) or a two-dimensional T-shaped filter (d) relative to first image formation in the transmitting system: K2 relative to f3).   
	In addition, Stricker discloses in the optical inspection device (Fig. 1): a detection element that detects light rays having reached a light receiving surface via the light selection unit (Fig. 1:  CCD treating at least left side surface of CCD where light is incident as a light receiving surface; and see CCD relative to L3 and F); and the first image formation element that causes  2 relative to F and left side surface of CCD).
	As for the detection element detects scattering characteristic information of the light rays having reached a light receiving surface via the light selection unit and the first image formation element that causes scattered light scattered by a subject to enter the light receiving
surface via the light selection unit, Stricker does not explicitly state this.  Nevertheless, Bixler in a color schlieren as a quantitative tool for acoustic measurements in ballistics teaches having a color schlieren optical system that provides quantitative turbulent flow and shock-wave formation, propagation, and scattering by replacing the second opaque knife edge of a classical schlieren system with a tricolor gelatin filter sandwich (Bixler: page 375: column 2: first paragraph:  lines 5-9).  As well Haga in an inspection device states that schlieren optical system may be inspection devices for surface conditions wherein in a schlieren optical system with no knife edge scattered light is not blocked at all (Haga: pages 1-2:  paragraph [0002] lines 3-24). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have Stricker’s system have a detection element that detects scattering characteristic information of the light rays having reached the light receiving surface via the light selection unit and have the first image formation element  cause scattered light scattered by a subject to enter the light receiving surface via the light selection unit in order to determine scattering characteristics in a turbulent flow by virtue of using a color schlieren system as well as determine scattering characteristics of any subject being tested by Stricker’s system due to Stricker’s system not having a one-dimensional knife edge to block scattered light but having a color schlieren filter system that does not block scattered light so scattered light can be detected.
claim 2, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).  In addition, Stricker discloses
the light selection unit is arranged on a focal plane of the first image formation element (Fig. 1:  light from L2 is focused to focal plane that F occupies).
	As for claims 3-4, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).  In addition, Stricker in view of Bixler and Haga suggests the detection element captures, as the scattering characteristic information,  spectral images of the mutually different wavelength regions of the light rays having reached the light receiving surface (claim 3) and wherein the detection element captures the spectral images that are spectrally divided into a number of wavelength regions
equal to or greater than a number of the wavelength selection regions provided in the light selection unit (as for ‘scattering characteristic information’ please refer to claim 1 above in view of Bixler and Haga; Stricker:  page 123604-2: column 1: paragraph beginning with ‘The filter is inserted …’ to column 2 line 32 which is last line of condition #2: ‘… desired blue-red mixture was reached.’).
	As for claim 5, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).  In addition, Stricker discloses a second image formation element that forms an image of a light ray transmitted or reflected by the
light selection unit on the light receiving surface (Stricker:  Fig. 1: L3 relative to F and left side surface of CCD). 
	As for claim 5, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).  In addition, Stricker discloses
1 ) including a light source (Fig. 1: S); and an optical element that irradiates the subject with parallel rays of light emitted from the light source (Fig. 1: L1).
	As for claim 8, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).  Stricker does not explicitly state there is an analysis unit that analyzes the scattering characteristic information.  As for ‘scattering characteristic information’ please refer to claim 1 above in view of Bixler and Haga.  Stricker does mention the analysis of data (page 123604-1: abstract:  lines 1-2; page 123604-2: col. 1, last three lines of second paragraph beginning with ‘The filter is inserted …’) and refers to a computer monitor (page 123604-2: col. 1, last two lines).  Nevertheless, the examiner takes official notice that it is well known in the art to have analysis units such as programmed computers in order to process a large amount of data quickly and accurately from an inspection system.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an analysis unit that analyzes the scattering characteristic information such as a programmed computer to quickly and accurately process the images obtained from the inspection system for data analysis.
	As for claim 9, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 8).  In addition, Stricker discloses/suggests the analysis unit derives an analysis result of at least
one of distance information, refractive index distribution, scattering intensity, surface shape, constituent material, and three-dimensional structure reconstruction of the
subject (Stricker: refractive index distribution:  page 123604-5:  col. 1: 4 Discussion and Conclusions:  lines 4-5:  ‘the restoration of the index-of-refraction filed can be obtained;’ see claim 8 above with regards to the ‘analysis unit’).
claim 12,  Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).   In addition, Stricker discloses the plurality of wavelength selection regions is larger than a wavelength at which selective transmission or reflection is performed (Stricker: page 123604-4: col. 2, lines 3-4 with page 123604-2: col. 1, lines 3-9:  1 mm is larger than the wavelengths of red and blue).
	As for claim 13, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).   In addition, Stricker discloses
the plurality of wavelength selection regions is smaller than a focal length of the first image formation element (Stricker: page 123604-4: col. 2, lines 3-4 with page 123604-3: col. 1, 3 Experiment 3.1 Bidirectional Schlieren:  lines 6-7:  1 mm is smaller than a focal length of 420 mm).
	As for claim 14, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).   In addition, Stricker suggests the plurality of wavelength selection regions acts such that, when light rays pass through two different wavelength selection regions, one light ray has an identification wavelength that is not included in the wavelength region of the other light ray, and the detection element is capable of detecting the identification wavelength (Stricker:  page 123604-2: column 1: paragraph beginning with ‘The filter is inserted …’ to column 2 line 32 which is last line of condition #2: ‘… desired blue-red mixture was reached.’).
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stricker et al. (“Bidirectional quantitative color schlieren”) in evidence of Settles (Schlieren and Shadowgraph Techniques) and Wang et al. (“Two-dimensional color Schlieren system”) in view of Bixler (“Color Schlieren as a Quantitative Tool for Acoustic Measurements in Ballistics”) and Haga (JP-3386432) and further in view of Howes (Rainbow schlieren and its applications)-cited by applicant and Bernkopf (5,353,133).
	As for claim 7, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 6).  Stricker is silent concerning
the optical element includes: a reflector; and a light guide body that guides the light ray
emitted from the light source to a focal point of the reflector.  Nevertheless, Howes in a rainbow schlieren and its application teaches that in a typical schlieren system modified to be a rainbow schlieren may have light from a small white-light source be collimated by a lens or mirror (Howes: page 2449: col. 1, I. Introduction: second paragraph: lines 1-4).  And Bernkopf in a display having a standard or reversed schlieren microprojector at each picture element teaches projecting collimated light via a parabolic reflector from which a light guide guides light from a point source to the focal point of the parabolic reflector (Fig. 20: 1, 119, 119e, 124).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Stricker’s lens with a reflector and a light guide body that guides the light ray emitted from the light source to a focal point of the reflector such as in Bernkopf’s system to achieve the predictable result of light collimation in a schlieren system.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stricker et al. (“Bidirectional quantitative color schlieren”) in evidence of Settles (Schlieren and Shadowgraph Techniques) and Wang et al. (“Two-dimensional color Schlieren system”) in view of Bixler (“Color Schlieren as a Quantitative Tool for Acoustic Measurements in Ballistics”) and Haga (JP-3386432) and further in view of Biel et al. (2002/0163638).
As for claim 10, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 8).  Stricker is silent concerning the claim 1 above in view of Bixler and Haga, and see claim 8 above with regards to the ‘analysis unit’.  Nevertheless, Stricker demonstrates the measurement of a lens (Stricker:  page 123604-3: col. 2, paragraph 6: beginning with ‘The system was validated quantitatively …’ through last line of paragraph 7:  ‘Fig. 5(d)’) and comparing the measurement to manufacturing specifications (page 123604-3: col. 2, last 4 lines).  And Biel in a lens inspection teaches using a schlieren method for defect evaluation of lenses (abstract) and comparisons to a reference sample to recognize deviations (paragraph 0048).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the analysis unit detect abnormality of the subject based on a result of comparison between the scattering characteristic information and reference characteristic information in order to determine defects in lenses.
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stricker et al. (“Bidirectional quantitative color schlieren”) in evidence of Settles (Schlieren and Shadowgraph Techniques) and Wang et al. (“Two-dimensional color Schlieren system”) in view of Bixler (“Color Schlieren as a Quantitative Tool for Acoustic Measurements in Ballistics”) and Haga (JP-3386432)  and further in view of Settles (Schlieren and Shadowgraph Techniques).
	As for claim 11, Stricker in evidence of Settles and Wang and further in view of Bixler and Haga discloses/suggests everything as above (see claim 1).  Stricker does not explicitly state that the subject is an object containing a live cell or a laser welded area.  Stricker does not appear to limit the type of phase object that may be investigated via a schlieren system (page 123604-1: .
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
13.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  


If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886